Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered January 26, 2022 for the patent application 16/681,166.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted February 10, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Allowable Subject Matter

Claims 1 - 20 are allowed over prior art of record. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “monitoring, via a payment monitoring 

	The following prior art references have been deemed most relevant to the allowed claim(s):

	The closest prior art James Collas et al. (Pub. # US 2009/0327129 A1) teaches a system and method that allows for a group of individuals to easily contribute to the same gift card is disclosed. The gift card can be a traditional physical card or an electronic card. In one embodiment, an account administrator establishes a group enabled gift card account for self-consumption or for a specified gift recipient. The administrator engages potential group gift card contributors through various electronic communication mechanisms who can then add funds to the account. The contribution period may remain open based on criteria supplied by the administrator. Once the account is closed, the collected amount is transferred to a designated gift card and sent to the recipient.

The closest prior art Matthew J. Gillin et al. (Pat.# US 7,010,512 B1) teaches a method is disclosed involving acquiring a plurality of charge accounts. The accounts are of a type normally issued with an associated physically producible card which may be presented as evidence of an existing charge account, the physically producible cards bearing human readable account numbers and expiration dates. The plurality of charge accounts is capable of being gifted to a party, after acquisition. A request is received from a first party to gift a charge account to a second party having a name, without both the issuance and provision of a physical card for the charge account to the second party. The first party and the second party are different from each other. The charge account is usable in the name of the second party at any merchant who is capable of seeking authorization, using an authorization infrastructure, for purchases involving charge accounts for which the physically producible cards are issued, whether or not the physical cards evidencing the accounts are presented by purchasers when a purchase is made. An account parameter, selected by the first party, is accepted. The second party is informed of the account, by sending an e-mail to the second party. The e-mail contains a greeting selected by the first party and directs the second party to perform a specified action in order to cause an activation of the account. The account is activated for usage by the second party according to the account parameter. An indication that the second party has made a purchase from a merchant using the account is received and a settling transaction involving the account is undertaken after the usage by the second party. A system is also disclosed having a database with at least one table and a processor coupled to the database. The database is configured to, under control of the processor, maintain a record of a payment card account registered to a first person at the request of a second person, and for which, at no time at or before a time the second person buys from a merchant and provides payment by referencing the payment card account, no physical card for the payment card account will have been provided to the second person.

The arguments presented by the Applicant along with the combination of elements, such as, monitoring, via a payment monitoring module and in a continuous manner after the policy is established, purchases by the person using the payment account; and when the group gift is purchased for a gift amount using the payment account according to the policy and at a second time, which is later than the first time, transferring, via the processor and in an automated manner, at least a portion of the gift amount from each associated giver payment account to the payment account. Numerous components that are recited within the claim were previously not part of or contemplated to be included with the gift card redemption process. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John H. Holly/Primary Examiner, Art Unit 3696